NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CECILIA ORNELAS; VINCENT                        No.    19-56071
ORNELAS,
                                                D.C. No.
                Plaintiffs-Appellants,          2:19-cv-03035-R-AGR

 v.
                                                MEMORANDUM*
DP INVESTMENTS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                           Submitted August 10, 2020**
                              Pasadena, California

Before: CALLAHAN and BUMATAY, Circuit Judges, and M. WATSON,***
District Judge.

      Plaintiffs Cecilia and Vincent Ornelas appeal from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael H. Watson, United States District Judge for
the Southern District of Ohio, sitting by designation.
dismissal of their claims against the City of Goleta (“Goleta”) under Federal Rule of

Civil Procedure 12(b)(6) and the court’s order dismissing their state-law claims

against DP Investments, Dario Pini, and DLP Management Co. (“DP Defendants”)

after declining to exercise supplemental jurisdiction. We review an order granting

a motion to dismiss under Rule 12(b)(6) de novo. Curtis v. Irwin Indus., Inc., 913

F.3d 1146, 1151 (9th Cir. 2019). We review a district court’s decision about whether

to exercise supplemental jurisdiction over state-law claims for abuse of discretion.

Bryant v. Adventist Health Sys./W., 289 F.3d 1162, 1165 (9th Cir. 2002). We affirm

both of the district court’s orders.

      1.     Plaintiffs’ sole federal claim is a 42 U.S.C. § 1983 claim against Goleta

for an alleged violation of their Fourteenth Amendment Due Process rights. As the

basis of the federal claim, Plaintiffs allege that Goleta failed to evaluate whether

Plaintiffs were entitled to relocation benefits under California law. See Cal. Health

& Safety Code §§ 17975, 17980.6. Plaintiffs also assert state law claims premised

on the same allegation. We need not wade deep into Plaintiffs’ Due Process claim

since it is based entirely on an alleged deprivation of state statutory benefits that are

not available to Plaintiffs.

      Plaintiffs contend that they were entitled to, but improperly denied, statutory

relocation benefits after the city sent a letter to their landlord alleging a zoning-law

violation and ordering that Plaintiffs’ residence be immediately vacated as an


                                           2
unpermitted, second residential unit. But the plain language of the California statute

is fatal to Plaintiffs’ claims. It explicitly provides that tenants are eligible for

relocation benefits only when the violation at issue is “of such a nature that the

immediate health and safety of the residents is endangered.” Cal. Health & Safety

Code § 17975. Here, the violation had nothing to do with the health and safety of

the residents. Goleta ordered that the unit be vacated because it was zoned for use

as a single-dwelling home but had been divided into two separate residential units

without the requisite permits. Plaintiffs offer no California case interpreting § 17975

to allow relocation benefits for an order to vacate of the type at issue here. And we

will not adopt a novel reading of state law that conflicts with the plain language of

the statute.1 Accordingly, the district court properly dismissed all of Plaintiffs’

claims against Goleta for failure to state a claim.

      2.     Having dismissed Plaintiffs’ sole federal-law claim at an early stage of

the litigation, the district court properly declined to exercise supplemental

jurisdiction over Plaintiffs’ state-law claims against DP Defendants. See Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (when “all federal-law claims



1
  Plaintiffs argue that because state law authorizes the city to issue a vacation order
only in cases where the health and safety of the residents is endangered, the city’s
order must necessarily mean that the violation giving rise to the order implicated
their health and safety. We disagree. There are no factual allegations that
Plaintiffs’ health and safety was actually endangered, and the city’s letter
references only a technical zoning violation.

                                           3
are eliminated before trial, the balance of factors to be considered under the pendent

jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will

[usually] point toward declining to exercise jurisdiction over the remaining state-law

claims”).

      AFFIRMED.




                                          4